Order entered July 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00410-CV

                      CITY OF GRAND PRAIRIE, TEXAS, Appellant

                                               V.

                             TOMMY WINN, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-08305-J

                                           ORDER
       We GRANT appellant’s July 7, 2014 unopposed second motion for an extension of time

to file a brief. Appellant shall file its brief on or before AUGUST 8, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE